IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10591
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                v.

                      ANTHONY WAYNE GILMORE,

                                                 Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:00-CR-255-1-A
                       --------------------
                         December 6, 2001
Before DUHÉ, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:1

     Anthony Wayne Gilmore appeals from his guilty-plea conviction

of possession of more than 50 grams of a mixture containing cocaine

base with intent to distribute, in violation of 21 U.S.C. § 841(a).

     Gilmore contends that the district court erred in denying his

motion to suppress evidence seized pursuant to a search to which

Gilmore apparently consented. A voluntary and unconditional guilty

plea waives an appellant’s right to challenge any nonjurisdictional

defects in the proceedings leading to his conviction.          United

States v. Wise, 179 F.3d 184, 186 (5th Cir. 1999).     This waiver is

applicable to Fourth Amendment claims.      See id.    In any event,

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Gilmore has fallen far short of demonstrating that the district

court abused its discretion in denying his motion to suppress,

without a hearing, on the ground that his supporting allegations

were conclusory. See United States v. Harrelson, 705 F.2d 733, 737

(5th Cir. 1983).

     Gilmore also argues that the district court erred in denying

his motion for a continuance on the day of sentencing.    Gilmore

maintains that his roommate at the trailer where the drugs were

found provided an affidavit “tend[ing] to exonerate” him, Gilmore.

Gilmore has not established that the district court abused its

discretion in denying the motion for a continuance.    See United

States v. Peden, 891 F.2d 514, 519 (5th Cir. 1989).

     The conviction and sentence are

     AFFIRMED.




                                2